Citation Nr: 1632717	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right rotator cuff syndrome, and in excess of 20 percent for Muscle Group II injury, as residuals of a shell fragment wound of the right chest area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a compensable rating for the service-connected shell fragment wound.  The Veteran perfected an appeal of the September 2003 rating decision.  The Board notes that the Veteran's right chest wound was previously identified as either a gunshot wound (GSW) or a shell fragment wound (SFW).  Review of the record shows that the Veteran sustained a fragment wound at the right chest area from an enemy mortar shell during service in Vietnam, which resulted in the Veteran's receipt of the Purple Heart Medal; therefore, the Board has classified the wound on appeal as a SFW.  
The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an August 2004 Board hearing before a Veterans Law Judge (VLJ). The hearing transcript has been associated with the electronic claims file on VBMS.  In April 2015, the Board issued a letter informing the Veteran that the VLJ who presided over the August 2004 Board hearing was no longer with the Board.  The letter advised the Veteran of the option of testifying at a hearing before another VLJ who would decide the claim. 38 C.F.R. §§ 20.707, 20.717 (2015).  The Veteran declined another Board hearing.  See April 15, 2015 Veteran response correspondence.  Accordingly, no further hearing will be scheduled in connection with this appeal.

In June 2005 and November 2006, the Board remanded the issue on appeal for additional development.  In an April 2006 rating decision, the RO granted a 10 percent rating for superficial scar as a residual of the SFW, effective May 20, 2003.  In May 2008, the Board denied the appeal for a disability rating in excess of 10 percent for residuals of SFW of the right chest area with retained foreign body bodies based on evaluation of the scar and muscle injury and found that the SFW residuals did not manifest in either complete or incomplete paralysis of any nerve or nerve group.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion for Remand (JMR) of the parties, vacated the May 2008 Board decision, and remanded the matter to the Board for action consistent with the JMR.

In August 2010, the Board remanded the issue on appeal for additional development consistent with the April 2009 JMR directives.  A September 2011 rating decision granted a separate 10 percent rating for right rotator cuff syndrome as a residual of the SFW to the right chest area effective September 1, 2010.  In October 2011, the Board denied a disability rating in excess of 10 percent for right rotator cuff syndrome as a residual of the SFW injury.  

The Veteran again appealed this issue to the Court.  In a May 2013 Memorandum decision, the Court vacated the October 2011 Board decision that denied a rating in excess of 10 percent for the right rotator cuff syndrome and remanded the matter to the Board for readjudication.  The Court found that the medical evidence was insufficient to rate the right rotator cuff syndrome as a residual of the SFW of the right chest area.  The Court noted that, although the April 2006, September 2010, and August 2011 VA examinations indicated that the Veteran experienced pain, and the April 2006 and September 2010 VA examinations includes some range of motion testing, it was not clear that any of the examiners complied with the requirements of 38 C.F.R. § 4.59 (2015) regarding testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing contexts.  

As such, in March 2014, the Board remanded the matter for additional development consistent with the May 2013 Court decision.  In August 2015, the Board remanded the matter again because April 2014 VA examination did not identify the nature, frequency, and severity of the disability on appeal.  Further discussion of the AOJ compliance with the August 2015 Board Remand directives is included in the Remand section below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a February 2016 rating decision, the RO granted a separate rating of 20 percent for injury to Muscle Group II due to the SFW, effective May 20, 2003.  Although a higher rating has been assigned for the disability on appeal, as reflected in the February 2016 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Residuals of SFW

The Veteran is seeking an increased rating for residuals of SFW of the right chest area.  The service-connected residuals of the SFW include Muscle Group II injury (rated as 20 percent disabling for the entire rating period from May 20, 2003); superficial scar (rated as 10 percent disabling for the entire rating period from May 20, 2003); and right rotator cuff syndrome (rated as 10 percent disabling from September 1, 2010).  

The April 2006 rating decision, which granted the 10 percent rating for the superficial scar, noted that the 10 percent rating was assigned because the superficial scar was painful on examination.  The Veteran has indicated that the scar is not the problem, but rather the shrapnel embedded in his chest that causes the scar from which the pain radiates.  See November 2003 notice of disagreement.  The September 2011 rating decision assigned a separate 10 percent rating for right rotator cuff syndrome as a residual of the SFW based on painful motion of the right arm.  38 C.F.R. § 4.59.  The September 2011 rating decision relied on the September 2010 VA examiner opinion that the right rotator cuff syndrome is at least as likely caused by the shrapnel wound to the chest because the muscles that make up the rotator cuff include the teres minor muscle and that the shrapnel is located in the correction location to affect this muscle, as well as other muscles that contribute to the movement of the shoulder.  The February 2016 rating decision, which assigned a 20 percent rating for the Muscle Group II injury, as a residual of the SFW based such rating, in part, on consistent complaints of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Based on the foregoing, this case suggests some pyramiding considerations because multiple ratings have already been assigned based on the same pain or painful movement in the right shoulder area.  See 
38 C.F.R. § 4.14 (2015) (providing that pyramiding, which is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As stated above, in August 2015 the Board remanded the issue on appeal for a VA examination and requested that the examiner discuss: (a) the nature, frequency, and severity of the symptoms associated with the right rotator cuff syndrome; (b) the extent of right arm limitation of motion; and (c) whether there is functional loss, if any, due to pain and/or weakness that causes disability beyond that reflected on range of motion measurements, specifically testing for pain on both active and passive motion, and with weight-bearing and non-weight-bearing.  While the October 2015 VA examiner provided right arm range of motion measurements, to include as due to pain, the VA examiner in October 2015 did not specify whether such measurements were taken on both active or passive motion.  See Stegall, 
11 Vet. App. 268.   Moreover, the VA examiner in October 2015 indicated inability to record without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups.  The October 2015 VA examiner's explanation that inability to provide the above-referenced information without resort to speculation is not adequate.   See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record).  Given the deficiencies in the October 2015 shoulder examination, a new examination should be conducted to address the current extent of the right shoulder rotator cuff syndrome and any resulting functional impairment.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination to help determine the current extent of the right shoulder rotator cuff syndrome, as a residual of the service-connected SFW of the right chest area.  The claims folder should be made available for review by the examiner in connection with this examination, who should note such review on the examination report. All indicated tests and studies should be performed.

The examiner should specifically comment on whether there is functional impairment, if any, due to pain, weakness, or other orthopedic factors that causes disability beyond that reflected by range of motion measurements, specifically testing for pain on both active and passive motion, as well as with weight-bearing and non-weight-bearing. 

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




